         Case 1:19-cr-00891-KPF Document 46 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    -v.-                           19 Cr. 891 (KPF)

CARLOS JAVIER-VALEZ,                                   ORDER

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The status conference scheduled for April 22, 2021 is hereby

ADJOURNED to May 12, 2021, at 3:00 p.m. The parties shall inform the Court

on or by April 28, 2021, whether they request an in-person or remote

conference.

SO ORDERED.

Dated:        April 12, 2021
              New York, New York          __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
